Citation Nr: 0328774	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  97-17 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-
connected headaches, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and veteran's friend




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in November 2000.  It is again 
before the Board for appellate review.


REMAND

The veteran's case was previously before the Board in 
November 2000.  At that time, the Board noted that the 
veteran had raised the issue of entitlement to an 
extraschedular rating for his service-connected headache 
disability under 38 C.F.R. § 3.321(b)(1) (2003).  The issue 
was remanded for the RO to adjudicate.  Because of the 
possible impact on the entitlement to a TDIU rating, the 
Board deferred action on that issue and the TDIU issue was 
also remanded to the RO for appropriate action upon 
adjudication of the extraschedular rating matter.

A review of the claims file reflects that the RO issued a 
supplemental statement of the case (SSOC) in June 2003 with a 
conclusory statement that the veteran's service-connected 
headaches did not result in symptoms severe enough to warrant 
an extraschedular rating.  The SSOC goes on to note that 
several "examiners" have said that the veteran was 
unemployable due to the severity of his nonservice-connected 
nervous condition without citing to any specific report or 
evidence in support of that contention.

The Board notes that the veteran was afforded VA psychiatric 
examinations in July 2002 and January 2003, respectively.  
The same examiner conducted both evaluations.  Neither report 
states that the veteran is unemployable due to his diagnosed 
psychiatric condition.  Rather, the examiner said that the 
veteran states that his occupational impairment is due to his 
physical problems.  The examiner offered opinions about the 
veteran's overall state of disability to be severe in July 
2002 and considerable to severe in January 2003.

In regard to both the extraschedular rating and the TDIU 
issue the Board notes that the veteran submitted evidence of 
his being awarded disability benefits from the Social 
Security Administration (SSA) in April 2001.  The veteran 
submitted a copy of an April 2001 letter that said he was 
found to be disabled as of November 1999 and was to begin 
receiving benefits from April 2000.  The veteran did not 
include any pertinent evidence with the letter such as a copy 
of the administrative law judge decision or the evidence 
relied on by the SSA in making its determination.  The 
records from the SSA must be obtained and associated with the 
claims file as they may bear substantially on the two issues 
on appeal.

The RO wrote to the veteran in May 2002 and advised him of 
VA's duty to provide notice and assistance under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
specifically requested to provide further information on 
several employers; however, there is no indication in the 
claims file that the veteran responded to the request for 
information.  The veteran should be afforded another 
opportunity to provide such information, as evidence of 
record from other employers does not reflect that he missed 
time from work due to any service-connected disability and 
the outstanding information may prove to be supportive of his 
contention of being unable to work due to his service-
connected disabilities.

Further, the VA social and industrial survey report from July 
2002 noted that the veteran reported being referred to 
vocational rehabilitation for possible retraining but was 
unable to complete a program due to his service-connected 
disabilities.  The vocational rehabilitation office should be 
contacted and the veteran's vocational rehabilitation file 
associated with the claims file.  See Moore v. Gober, 10 Vet. 
App. 436, 441 (1997) (the Court awarded attorney fees, in 
part, on basis of Board's failure to consider the records 
from the appellant's education and vocational rehabilitation 
files).  

In addition to the above, the social worker reported that the 
veteran had been unemployed since 2000.  The veteran 
submitted a claim for TDIU in April 1997.  There is no 
indication in the claims file that he was employed at any 
point since then.  However, the social worker appeared to be 
very meticulous in his reporting on the veteran's status.  
Therefore, the veteran's employment status during the period 
1997 to the present should be verified as part of the 
development of his TDIU claim.  If necessary, the social 
worker should be contacted to see if the report of 
unemployment since 2000 was an error.

As noted above, the veteran's claim was remanded in November 
2000.  The veteran's service-connected headaches disability 
has not been examined at a compensation and pension (C&P) 
examination in over three years.  Given the less than clear 
findings from the two psychiatric examinations regarding 
occupational impairment, and the period of time since the 
veteran's last C&P examination for headaches, a new 
examination is required.

The Board also notes that a VA outpatient entry, dated in May 
2001, reported that the veteran was to be evaluated at the 
Diamond Headache Clinic in Chicago, Illinois, in June 2001.  
There is no indication of whether or not such an evaluation 
occurred.  The veteran should be contacted in that regard and 
if he was evaluated, pertinent records must be obtained and 
associated with the claims file.

Finally, the veteran's spouse was awarded apportionment of 
the veteran's disability compensation in June 2003.  The 
veteran submitted a notice of disagreement with that action 
in June 2003.  The RO sent the veteran a July 2003 letter to 
inform him of his option of having his case reviewed by a 
Decision Review Officer.

The Board finds that the veteran has submitted a timely 
notice of disagreement with the apportionment of his 
disability compensation.  38 C.F.R. §§ 20.201, 20.302 (2002).  
He must therefore be issued a SOC in response to his timely 
notice of disagreement.  See Manlincon v. West, 12 Vet. App. 
328 (1999).  An SOC should be issued on this issue unless the 
veteran's claim is resolved in some manner, such as by a 
decision review officer (DRO) review, or a complete grant of 
benefits sought, or by withdrawal of the notice of 
disagreement.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), 
if applicable.  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated the veteran 
for his headaches since November 
2000.  After securing the necessary 
release, the RO should obtain those 
records that have not been 
previously secured, especially any 
records from the Diamond Headache 
Clinic.

3.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

4.  The veteran should be afforded a 
VA neurology examination in order to 
determine the current status of 
service-connected headaches 
disability.  The claims file, with a 
copy of this remand, must be made 
available to the examiner for review 
in conjunction with the examination.  
All necessary tests and studies, as 
determined by the examiner, should 
be conducted.  Results from any 
tests or studies should be reviewed 
prior to the completion of the 
examination report.  The examiner is 
requested to provide an opinion as 
to whether the veteran's service-
connected headache disability 
renders him unable to obtain or 
maintain substantially gainful 
employment.  A complete rationale 
for any opinion must be expressed in 
the report.

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

6.  The RO should issue a statement 
of the case pertaining to the issue 
of apportionment of the veteran's 
disability compensation.  If, and 
only if, a substantive appeal is 
timely filed, this issue should be 
returned to the Board.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

